DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement of different species, as set forth in the Office action mailed on 6/12/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  Claims 11-12, directed to non-elected species, are no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 3-12, 15, 17-18, 20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or fairly suggest a semiconductor device with “a plurality of unit transistors provided on a substrate, the plurality of unit transistors each including an output electrode for outputting an output signal, an input electrode for inputting an input signal, and a common electrode, the plurality of unit transistors being connected in parallel to each other”; “a plurality of first capacitors each provided for a corresponding one of the plurality of unit transistors, the plurality of first capacitors each connecting the output electrode of the corresponding one of the plurality of unit transistors and the ground bump to each other,” and “wherein the common electrode of each of the plurality of unit transistors, and each of the plurality of first capacitors, are connected to a same ground via at least one inductance component,” and “wherein the common output line comprises a plurality of inductance components connected in series with each other, each of the plurality of inductance components being connected at one end to the output electrode of a corresponding one of the plurality of unit transistors” along with other limitations of the claim.
The prior art of record are McPartlin et al. (US 2017/0117204 A1), Bouisse (US 2011/0031571 A1), Apel (US 2007/0296057 A1) and Lee et al. (US 2017/0162500 A1).
McPartlin teaches a RF power device having a plurality of unit transistors (see Figs. 2-3 of McPartlin).  Each of the plurality of unit transistors (Q11 to Q1n) includes an output electrode (output electrode of each of transistors Q11-Q1n is the collector electrode) for outputting an output signal (“RF Out” in Fig. 3 of McPartlin), an input base electrode of each of transistors Q11-Q1n), and a common electrode (emitter electrode of each of transistors Q11-Q1n), the plurality of unit transistors being connected in parallel to each other (see Fig. 3 of McPartlin). However, McPartlin does not teach the first capacitors or any inductance components in the circuit.
Bouisse teaches an RF power device having a transistor with input/output impedance matching circuits (see Figs. 1 & 3 of Bouisse).  The transistor has a common electrode connected to ground, an output electrode connected to a decoupling capacitor (140/340), a resonance inductor (135/335) and series inductor (155/355). The capacitor is connected to ground.  Apel discloses that in an array of transistor cell of a power device (such as Fig. 8 of Apel) where the cells are arranged parallel to one another, the output lateral interconnects (40) between the output electrode of the transistors and the output terminal have inductances that are significantly large compared to the common harmonic tuning inductance (see [0024] of Apel).  So a series of portions of interconnection lines would be analogous to a series of inductance components.  Lee teaches a decoupling capacitor structure (Fig. 2 of Lee).  The capacitors (DC in Fig. 2 of Lee) are provided in the first lower interlayer insulating layer (21) and includes upper electrodes (51), a dielectric layer (52) and a lower electrode (53).  These decoupling capacitors are connected through interconnections in metallization layers to a solder bum (110) which are directly above the decoupling capacitors (as stated in [0005], the pad 70a is vertically overlapping with the decoupling capacitors).  
It is possible that one of ordinary skill in the art could apply to teaching of Bouisse into McPartlin’s device or vice versa, with the addition of Apel and Lee’s teachings to teach most of the claim limitations.  However, in either combination, there is no obvious .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Tuan A Hoang/Examiner, Art Unit 2822